DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Poma (EP3309034). Regarding claims 1 and 11, Poma discloses A cable transportation system comprising: a first terminal station (12); a second terminal station (13); a plurality of transporting units (15) moved between the terminal stations (12, 13); at least a supporting cable (11) for supporting the transporting units (15) between the terminal stations (12, 13); wherein the supporting cable (11) comprises a first end housed inside the first terminal station (12) and a second end housed inside the second terminal station (13); a first anchor device for anchoring the first end of the supporting cable inside the first terminal station (paragraph 0017); a second anchor device for anchoring the second end of the supporting cable inside the second terminal station (paragraph 0017) ; wherein the anchor devices are configured for selectively blocking the ends of the supporting cable inside the respective terminal stations (paragraphs 0027-29) and for allowing a stepped sliding of the supporting cable between the terminal stations (paragraphs 0027-29). According to D1, the cable is rotated about its longitudinal axis to limit the wear of the cable. For this purpose, the cable (11) is sliding on the rollers (23)(fig. 4; paragraph 0025). Furthermore in Poma the described state of the art (paragraphs 0004-0005), according to which the support cables should periodically be translated, also discloses all the features of claim 1; [claims 9 and 10] see para. 32.
Allowable Subject Matter
Claims 2-8 and 12-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617